         Case 1:16-cv-01534-JEB Document 426 Filed 06/05/19 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF COLUMBIA

                                                      )
STANDING ROCK SIOUX TRIBE,                            )
                                                      )
       Plaintiff,                                     )
                                                      )
and                                                   )
                                                      )
CHEYENNE RIVER SIOUX TRIBE,                           )
                                                      )
       Plaintiff-Intervenor,                          )
                                                      )
v.                                                    )       Case No. 1:16-cv-01534 (JEB)
                                                      )        (consolidated with Cases No.
UNITED STATES ARMY CORPS OF                           )      1:16-cv-01796 & 1:17-cv-00267)
ENGINEERS,                                            )
                                                      )
       Defendant,                                     )
                                                      )
and                                                   )
                                                      )
DAKOTA ACCESS, LLC,                                   )
                                                      )
       Defendant-Intervenor.                          )
                                                      )


         RESPONSE TO PLAINTIFFS’ NOTICE OF ADDITIONAL DOCUMENTS

       As required by the Court’s Order of May 8, 2019, Plaintiffs filed a Notice to the Court

requesting the inclusion of seventeen documents in the Corps’ administrative record for the remand.

ECF No. 424 at 2. These documents generally fall into three categories: (1) documents cited in a

passage of the EA that was block quoted in the Remand Analysis (RAR000011-12) (the “EA

Documents”); (2) documents imbedded in a table copied and pasted into the Remand Analysis from

a Spill Model Report (RAR00025) that was prepared by a third party (the “Spill Model Report

Documents”), and (3) another document, DGTC, 2014 that appears in a footnote. (RAR000093

n.25). As explained in more detail below, the Corps reads the Court’s May 8, 2019 Opinion and

                                                 1
               Case 1:16-cv-01534-JEB Document 426 Filed 06/05/19 Page 2 of 8



Order to require the inclusion of the EA documents in the remand administrative record. With regard

to the Spill Model Report Documents, the Corps objects to their inclusion because the Court’s May

8, 2019 Opinion found that citations imbedded within third-party documents are not properly part of

the administrative record. Finally, the Corps does not object to the inclusion of the document

referenced as DTGC, 2014 because it supports a factual statement in the Remand Analysis.

          I.       Plaintiffs’ request for the EA Documents

          Plaintiffs request that eight documents from a quoted passage taken from the July 2016 EA

(RAR000011-12 of the Remand Analysis) should be included in the remand record. See ECF No.

424 at 2. The Corps understands the Court’s May 8, 2019 Opinion to require adding documents

substantively cited for a factual proposition to the record. ECF No. 418 at 7. The Corps does not

concede that these references support factual propositions in the Remand Analysis (as opposed to the

July 2016 EA). However, in the interest of narrowing the dispute between the parties without further

litigation, the Corps agrees to add seven of the eight referenced documents to the administrative

record.

          The Corps objects to including the eighth requested citation, “USEPA, 2016” in the record.

USEPA, 2016 refers to a database from which the Corps retrieved a single piece of data (the

lowest acute toxicity threshold for aquatic organisms for benzene) as part of the Corps’

completion of the July 2016 EA.1 USACE_DAPL0071270. This database, ECOTOX, is a

publically available “knowledgebase” that provides toxicity data on aquatic life, terrestrial

plants, and wildlife. See ECOTOX Knowledgebase, http:/www.epa.gov/ecotox (last visited June

5, 2019). “USEPA, 2016” therefore, refers to one data point extracted from the ECOTOX



1
 The full cite for USEPA, 2016 is “U.S. Environmental Protection Agency. 2016. ECOTOX
User Guide: ECOTOXicology Database System. Version 4.0. Available:
http:/www.epa.gov/ecotox/.” USACE_DAPL0071360.
                                                   2
            Case 1:16-cv-01534-JEB Document 426 Filed 06/05/19 Page 3 of 8



database. That single data piece (i.e., everything that Corps considered from the ECOTOX

knowledgebase for the purpose of the July 2016 EA) appears in the block quote from the EA.

Thus, Plaintiffs have all the information before the Corps from this database.

          For the sake of clarity, the seven requested documents that will be added to the remand

administrative record are set forth below: 2

         Charbeneau et al. 2000

         Charbeneau, 2003

         Freeze and Cherry, 1979

         Kerr et al., 1999

         Muller, 19873

         Stantec, 20154

         Marathon Oil, 2010

          II.     Spill Model Report Documents

          The second category of requested documents are imbedded citations from the Spill Model

Report. ECF No. 424 at 2. These documents (French McCay et al., 2011-French McCay, 2002) are

citations from a table that was copied and pasted directly from the Spill Model Report into the

Remand Analysis. See RAR000025. The Court has already directly ruled on this issue and held that



2
  For clarity, the Corps originally agreed to add the O’Reilly study (which appears in the same
block quote) because the Corps considered the O’Reilly study to respond to a comment on
remand. Specifically, O’Reilly appears in a section titled “Review of Expert Reports and Comments
and the Highly Controversial Intensity Factor” to explain a factual proposition regarding benzene in
the Corps’ response to an EarthFax comment. RAR000113.
3
    The Corps is continuing to search for Kerr et al., 1999 and Muller, 1987.
4
 This document is already included in the administrative record filed for the easement decision.
USACE_ESMT003373. The Corps will add a duplicate to the remand administrative record.
                                                    3
         Case 1:16-cv-01534-JEB Document 426 Filed 06/05/19 Page 4 of 8



documents cited by the Spill Model Report, a third-party document, are not properly part of the

record. ECF No. 418 at 7-8. Therefore, the Corps respectfully requests that the Court deny

Plaintiffs’ request for the Spill Model Report documents again. Plaintiffs provide no indication that

the Corps actually relied on these secondary citations. Instead, these documents appear as imbedded

citations within a chart pulled from the Spill Model Report and included in the Remand Analysis to

summarize previous findings by a third party.

       III.    Plaintiffs’ request for document DGTC, 2014

       Finally, the Corps will add the document cited as “DGTC, 2014.” See ECF No. 424 at 2.

Upon further review, the Corps determined that DGTC, 2014 is properly part of the remand record.

Unlike the eight documents cited as imbedded references to a table from the Spill Model Report,

DGTC, 2014 does support a factual statement regarding what percent of fresh Bakken crude oil is

comprised of benzene, by mass. See RAR000093 n.25. In addition, unlike the aforementioned Spill

Model Report citations, DGTC, 2014 is not an imbedded reference.5

                                           ARGUMENT

    1. The Court has determined that the Spill Model Report Documents are not properly
       part of the remand administrative record

       The requested documents cited in Table 2.2 on page RAR000025 of the Remand Analysis

are not properly part of the record because these citations come from the Spill Model Report. This

Court denied Plaintiffs’ request for sources cited in the Spill Model Report once before, and

Plaintiffs’ second request should be similarly denied.




5
 The Corps acknowledges that footnote 25 of the Remand Analysis is substantially similar to the
last paragraph on page RAR008851 of the Spill Model Report. Because footnote 25 is not
exactly the same as that paragraph, and because footnote 25 does not cite directly to the Spill
Model Report, the Corps concludes that the footnote is unlike Spill Model Report Table 2.2
referenced elsewhere in this brief.
                                                   4
          Case 1:16-cv-01534-JEB Document 426 Filed 06/05/19 Page 5 of 8



        This Court has previously refused to stretch the chain of indirect consideration for documents

cited in the Spill Model Report. ECF No. 418 at 7-8. The Spill Model Report is a document

prepared by a third party. In its May 8, 2019 Opinion, the Court definitively stated that although the

Spill Model Report should be in the Remand record (as it is), there is no authority to suggest that all

sources cited within the Spill Model Report should also be included in the remand record. Id. This is

because a third party, rather than the Corps, prepared the Report. Id.; see also Def.’s Resp. to Pls.’

Mot. to Complete the Administrative R., ECF No. 402 at 12.

        Distilling down how these documents appear in the Remand Analysis makes clear that the

documents are not properly part of the record. Table 2.2 is copied directly from the Spill Model

Report. Compare RAR008783 (Spill Model Report) with RAR000025 (Remand Analysis). Table

2.2 appears in a summary section of the Remand Analysis. The section describes the results from the

Spill Model Report. RAR000023-33. As the paragraph preceding the table explains, Table 2.2 is

included for reference, to explain what the Spill Model Report used as oil level thresholds in certain

scenarios. RAR000024-25. Table 2.2 contains its own “References” column. And the second

category of documents (French McCay et al., 2011 – French McCay, 2002) all appear in that column.

RAR000025. Thus, Plaintiffs’ request for these eight documents boils down to a second request for

documents cited in the Spill Model Report. Plaintiffs provide no evidence that these documents are

included to support an original factual proposition with the Remand Analysis. And Plaintiffs point to

no evidence suggesting the Corps actually directly or indirectly relied on these internal citations.

Instead, the documents appear as imbedded references to a summary item within the Remand

Analysis. As in their original motion, Plaintiffs again provide no reasonable, non-speculative basis to

believe the agency considered the citations within the Spill Model Report, a document prepared by a

third party. As a result, their request for these documents should be denied.



                                                    5
         Case 1:16-cv-01534-JEB Document 426 Filed 06/05/19 Page 6 of 8



                                        CONCLUSION

       For the foregoing reasons, the Corps respectfully requests that this Court deny Plaintiffs’

request to include the USEPA 2016 reference and the Spill Model Report Documents in the

administrative record. The Court has already determined that the Spill Model Report Documents

are not part of the record, and Plaintiffs have all information before the Corps from the USEPA

database referenced in the USEPA 2016 citation. As previously noted, the Corps has agreed to

add the remaining EA Documents and the DGTC 2014 documents to the remand administrative

record. In addition, pursuant to the Court’s January 31, 2019 Minute Order, the Corps will work

with the parties to file a joint proposed briefing schedule for summary judgment (including a

schedule for finalizing and lodging the administrative record) within seven days of the Court’s

ruling on the remand administrative record.

Dated: June 5, 2019                                  Respectfully submitted,

                                                     JEAN E. WILLIAMS
                                                     Deputy Assistant Attorney General
                                                     Environment & Natural Resources Division

                                                     By: /s/ Amarveer Brar
                                                     AMARVEER S. BRAR, CA Bar 309615
                                                     REUBEN SCHIFMAN, NY BAR
                                                     BRIAN COLLINS, TX Bar 24038827
                                                     U.S. Department of Justice
                                                     Natural Resources Section
                                                     P.O. Box 7611
                                                     Benjamin Franklin Station
                                                     Washington, DC 20044
                                                     Phone: (202) 305-0479 (Brar)
                                                     Phone: (202) 305-4224 (Schifman)
                                                     Phone: (202) 305-0428 (Collins)
                                                     Fax: (202) 305-0506
                                                     amarveer.brar@usdoj.gov
                                                     reuben.schifman@usdoj.gov
                                                     brian.m.collins@usdoj.gov

                                                     Attorneys for the United States Army Corps
                                                     of Engineers
                                                6
Case 1:16-cv-01534-JEB Document 426 Filed 06/05/19 Page 7 of 8




                                  OF COUNSEL:

                                  MILTON BOYD
                                  MELANIE CASNER
                                  U.S. Army Corps of Engineers
                                  Office of Chief Counsel
                                  Washington, DC




                              7
         Case 1:16-cv-01534-JEB Document 426 Filed 06/05/19 Page 8 of 8




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2019, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send notification of this filing to the attorneys of

record and all registered participants.



                                              /s/ Amarveer Brar
                                              Amarveer Brar




                                                 8
